Citation Nr: 0901850	
Decision Date: 01/16/09    Archive Date: 01/22/09

DOCKET NO.  05-33 666	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for bipolar disorder, 
to include as secondary to PTSD.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The veteran served on active duty from December 1978 to 
January 1980.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from February and December 2003 rating decisions of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Los Angeles, California.

Although the February 2003 rating decision reopened and then 
denied the veteran's claim of entitlement to service 
connection for PTSD on its merits, the Board has a duty, 
under applicable law, to address the "new and material 
evidence" requirement in this claim.  If it is found that no 
new and material evidence has been submitted, the merits of 
the claim may not be considered.  Barnett v. Brown, 83 F.3d 
1380 (Fed. Cir. 1996); Jackson v. Principi, 265 F. 3d 1366 
(Fed. Cir. 2001); see also VAOPGCPREC 05-92.  

In September 2008, the veteran testified at a travel board 
hearing at the RO before the undersigned Veterans Law Judge.  
A transcript of that hearing has been associated with her 
claims folders.

The veteran's claim for service connection for bipolar 
disorder will be addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.




FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

2.  An August 1999 rating decision denied service connection 
for PTSD on the bases that there was no current diagnosis and 
there was no independent verification of the alleged 
stressors.  The veteran did not initiate an appeal of the 
adverse determination.

3.  The evidence received since the August 1999 rating 
decision is either cumulative or redundant or does not supply 
evidence the absence of which was a specified basis for the 
last final disallowance, and does not raise a reasonable 
possibility of substantiating the claim for service 
connection for PTSD.


CONCLUSIONS OF LAW

1.  The August 1999 rating decision, which denied entitlement 
to service connection for PTSD, is final.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2008).

2.  New and material evidence has not been presented to 
reopen the claim of entitlement to service connection for 
PTSD.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties To Notify And Assist

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), The United 
States Court of Claims for Veterans Appeals held, in part, 
that a Veterans Claims Assistance Act of 2000 (VCAA) notice, 
as required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable RO decision on a 
claim for Department of Veterans Affairs (VA) benefits.  The 
notice must (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; and (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide.  (The Board notes that 38 C.F.R. § 3.159 
was revised, effective May 30, 2008.  See 73 Fed. Reg. 23353-
56 (Apr. 30, 2008).  

During the pendency of the veteran's appeal, on March 3, 
2006, the Court issued a decision in the consolidated appeal 
of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  

Concerning applications to reopen claims that have been the 
subject of a prior final denial by VA, nothing pertaining to 
the duty to assist claimants shall be construed to require VA 
to reopen a claim that has been disallowed except when new 
and material evidence is presented or secured.  38 U.S.C.A. 
§ 5103A (f).  To provide adequate notice with regard to a 
claim to reopen, VA must look at the bases for the denial in 
the prior decision and respond with a notice letter that 
describes what evidence would be necessary to substantiate 
the element or elements required to establish service 
connection that were found insufficient in the previous 
denial.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

In reviewing the veteran's claim to reopen her previously 
denied claim of entitlement to service connection for PTSD, 
the Board observes that a July 2008 VCAA notice provided the 
veteran with information that her claim for service 
connection for PTSD was previously denied and that new and 
material evidence was required to reopen the claim.  The 
notice further defined what constituted new and material 
evidence, but failed to adequately inform the veteran 
regarding the specific bases for the prior 1999 rating 
decision's denial of her claim for service connection for 
PTSD or what evidence was required to substantiate the claim.  

Although the July 2008 VCAA notice did not provide the 
veteran with the basis for the previous denial or notify her 
of what information was necessary to substantiate the claim, 
the Board finds that any deficiency in the notice provided to 
the veteran is harmless and there is no prejudice to the 
veteran as to this aspect of the adjudication.  See Bernard 
v. Brown, 4 Vet. App. 384, 393 (1993).  In this respect, the 
Board notes that subsequent to the July 2008 notice letter, 
the undersigned Veterans Law Judge notified the veteran of 
the basis for the previous denial of her claim and described 
what evidence would be necessary to substantiate the elements 
required to establish service connection for PTSD.  The 
veteran was afforded the opportunity to submit evidence and 
argument as to the merits of her underlying claim, and has 
done so.  At the time of her hearing, she indicated that she 
had nothing further to submit.  The veteran and her 
representative have also demonstrated actual knowledge of the 
necessity of submitting new and material evidence that tends 
to verify the occurrence of the veteran's alleged stressor.  
See Mayfield v. Nicholson, 19 Vet. App. 103, 121 (2005); 
rev'd on other grounds, Mayfield v. Nicholson, 444 F. 3d 1328 
(Fed. Cir. 2006) (VA can demonstrate that a notice defect is 
not prejudicial if it can be demonstrated ... that any defect 
in notice was cured by actual knowledge on the part of the 
appellant).  It is apparent from the representative's 
questioning of the veteran at the travel board hearing that 
she understood the basis of the prior denial and what was 
necessary to reopen the appellant's claim.  Accordingly, 
regardless of whether the notice requirement for new and 
material evidence has been met in this case, no harm or 
prejudice to the veteran has resulted.  See, Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004); Pelegrini v. 
Principi, 18 Vet. App. 112, 119-120 (2004); Bernard v. Brown, 
4 Vet. App. 384 (1993); VAOPGCPREC 16-92.  Thus, the 
additional delay in the adjudication of this issue, which 
would result from a remand solely to allow the RO to apply 
the applicable notification and assistance duties, would not 
be justified.  

The VA has secured or attempted to secure all relevant 
documentation to the extent possible.  Service medical 
records, VA medical examination reports and treatment records 
are of record, as well as private evaluation and treatment 
records and were reviewed by both the RO and the Board in 
connection with the veteran's claim.  The veteran was 
afforded a personal hearing at the RO and a transcript of her 
testimony at this hearing is of record.  While the current 
record does not include Social Security Administration (SSA) 
records, given the nature of the issue under consideration, 
the evidence already of record, and the basis for the prior 
denial, as distinguished from her claim for service 
connection for bipolar disorder, the Board finds that such 
records cannot provide new and material evidence to reopen 
the claim, as treatment records after the veteran's service 
cannot provide verification of her alleged stressor in this 
case.  Therefore, there remains no issue as to the 
substantial completeness of the veteran's claim.  38 U.S.C.A. 
§§ 5103, 5103A, 5107 (West 2002); 38 C.F.R §§ 3.102, 3.159, 
3.326(a) (2008).  Any duty imposed on the VA, including the 
duty to assist and to provide notification, has been met.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006); Sanders v. Nicholson, No. 06-7001 
(Fed. Cir. May 16, 2007).  

Analysis

The veteran is seeking to reopen her claim of entitlement to 
service connection for PTSD.  The claim was previously denied 
by an August 1999 rating decision.  The decision specifically 
noted that the veteran had not provided sufficient details 
regarding her alleged stressor for the RO to be able to 
verify them.  See 38 C.F.R. § 3.304(f).  The decision also 
noted that there was no current diagnosis.  The veteran did 
not appeal the August 1999 rating decision.  That decision is 
final and binding on her based on the evidence then of 
record.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 3.150(d), 20.302, 20.1103 (2008). 

In order to reopen a claim which has been denied by a final 
decision, the claimant must present new and material 
evidence.  38 U.S.C.A. § 5108.  New and material evidence 
means evidence not previously submitted to agency 
decisionmakers; which relates, either by itself or when 
considered with previous evidence of record, to an 
unestablished fact necessary to substantiate the claim; which 
is neither cumulative nor redundant of the evidence of record 
at the time of the last prior final denial of the claim 
sought to be reopened, and which raises a reasonable 
possibility of substantiating the claim.  38 C.F.R. 
§ 3.156(a).  To reopen a previously disallowed claim, new and 
material evidence must be presented or secured since the last 
final disallowance of the claim on any basis, including on 
the basis that there was no new and material evidence to 
reopen the claim since a prior final disallowance.  See Evans 
v. Brown, 9 Vet. App. 273, 285 (1996).  For purposes of 
reopening a claim, the credibility of newly submitted 
evidence is generally presumed.  See Justus v. Principi, 3 
Vet. App. 510, 513 (1992) (in determining whether evidence is 
new and material, "credibility" of newly presented evidence 
is to be presumed unless evidence is inherently incredible or 
beyond competence of witness).

The evidence associated with the claims file subsequent to 
the August 1999 rating decision includes VA medical records, 
and a January 2003 VA examination report as well as the 
veteran's own assertions and a transcript of her testimony at 
the September 2008 travel board hearing.  The Board has 
thoroughly reviewed the evidence associated with the claims 
files subsequent to the August 1999 rating decision and, the 
Board finds that she has not submitted new and material 
evidence.  The August 1999 denial was based on the lack of 
evidence that corroborated or verified the veteran's alleged 
stressor.  The veteran has submitted no objective evidence 
verifying her alleged stressor.  The evidence submitted since 
the August 1999 rating decision consists predominantly of VA 
treatment records showing no more than ongoing treatment for 
diagnosed bipolar disorder.  The evidence submitted since the 
August 1999 rating decision does show an initial diagnosis of 
PTSD in the January 2003 VA examination report.  However, the 
opinion is based on the veteran's history and does not 
constitute verification of the alleged stressor's actual 
occurrence.  Therefore, the additional medical evidence 
received does not raise a reasonable possibility of 
substantiating the claim.  

With respect to the veteran's own statements and testimony, 
the Board finds that her assertions alone cannot be 
dispositive of the issue for purposes of reopening the claim.  
Indeed, the veteran testified that she was sexually assaulted 
by a man who held a knife to her throat while she was 
stationed in Germany.  She further testified that she 
reported the incident but that nothing was done.  She 
testified that she withdrew from others and told no one about 
the alleged attack.  She claimed that she later received an 
Article 15 as a result of her emotional state following the 
attack.  While she can report what she experienced, the 
veteran's assertions are essentially cumulative of her prior 
claim and are not deemed to be "new and material evidence" 
and cannot serve to reopen the claim.  See 38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156.  Moreover, the veteran's personnel 
records, including those regarding the circumstances of her 
Article 15 were of record at the time of the August 1999 
rating decision's denial of her claim for service connection 
for PTSD.  

For these reasons, the Board determines the evidence 
submitted subsequent to the August 1999 rating decision is 
either cumulative or redundant, does not supply evidence the 
absence of which was a specified basis for the last final 
disallowance, and, in any event, does not raise a reasonable 
possibility of substantiating her claim.  Consequently, the 
evidence received since the last final disallowance of the 
veteran's claim is not new and material, and her petition to 
reopen the claim for service connection for PTSD must be 
denied.  38 U.S.C.A. § 5108.


ORDER

New and material evidence not having been received, the claim 
for service connection for PTSD is not reopened.  The appeal 
is denied.


REMAND

The Board notes that the evidence of record includes several 
VA treatment records indicating the veteran has been awarded 
disability benefits through the Social Security 
Administration (SSA).  The United States Court of Appeals for 
Veterans Claims (Court) has held that VA must obtain Social 
Security Administration decisions and records which may have 
a bearing on the veteran's claims.  Waddell v. Brown, 5 Vet. 
App. 454 (1993); Clarkson v. Brown, 4 Vet. App. 565 (1993); 
Shoemaker v. Brown, 3 Vet. App. 519 (1993).  Moreover, the 
Court finds that, "[i]n the context of the duty to assist in 
obtaining records, the relevance of the documents cannot be 
known with certainty before they are obtained."  Hyatt v. 
Nicholson, 21 Vet. App. 390 (2007).  There is no indication 
that any effort has been made to secure the SSA decision 
awarding such benefits or any associated medical records.  If 
such SSA decision and medical records exist, they should be 
obtained and incorporated into the claims files.  38 U.S.C. 
§ 5103A (West 2002).  

The Board further notes that the veteran's most recent VA 
treatment records are dated in June 2007.  Copies of any 
available VA records subsequent to that time need to be 
obtained and incorporated in the claims files.  It is 
important to note that records generated by VA facilities 
that may have an impact on the adjudication of a claim are 
considered constructively in the possession of VA 
adjudicators during the consideration of that claim, 
regardless of whether those records are physically on file.  
See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992).  These treatment 
records should be associated with the claims file.  38 U.S.C. 
§ 5103A (West 2002).  

At her September 2008 hearing before the undersigned, the 
veteran testified that she sought psychiatric treatment 
immediately after her discharge and was initially treated at 
Temple University Hospital for her diagnosed bipolar 
disorder.  At the time of her hearing, she testified that she 
believed treatment records from that facility were of record.  
However, a careful review of the record indicates that there 
are no records from Temple University Hospital associated 
with the claims files.  These treatment records should be 
associated with the claims files.  38 U.S.C. § 5103A (West 
2002).

A May 2007 letter from the veteran's VA treating 
psychiatrist, indicates that she has been a patient at his 
clinic since October 2001 for diagnosed bipolar affective 
disorder.  The physician further opined that it is more 
likely than not that her psychiatric condition is related to 
her time in service.  There is no indication that the 
physician had the opportunity to review her claims files or 
her extensive treatment records in rendering his opinion and 
he offers no rationale for his opinion.  VA is required to 
provide a medical examination when the record of the claim 
does not contain sufficient medical evidence for VA to 
adjudicate the claim.  See 38 U.S.C.A. § 5103A (d) (West 
2002); 38 C.F.R. § 3.159(c)(4) (2008).  

Accordingly, the case is REMANDED for the following action:

1.  VA should also request all documents 
pertaining to any award of benefits from 
the SSA, and specifically request a copy 
of the decision awarding any benefits and 
copies of the medical records, upon which 
the SSA based its decision.  

2.  VA should obtain any VA treatment 
records, dating from June 2007 to the 
present, and associate the records with the 
veteran's claims files.

3.  The RO should attempt to obtain the 
appropriate authorization forms from the 
veteran in order to assist her in 
attempting to obtain records of treatment, 
if any, from the Temple University 
Hospital, dated from 1980.

4.  The RO should arrange for the veteran 
to undergo a VA psychiatric examination by 
a physician with appropriate expertise to 
determine the nature, extent and etiology 
of the veteran's bipolar disorder, if found 
to be present.  All indicated studies 
should be performed, to include 
psychological testing if appropriate, and 
all findings should be reported in detail.  
The veteran's claims files, including a 
copy of this remand, must be made available 
to and reviewed by the examiner.  The 
examination report is to reflect that such 
a review of the claims files was made.  The 
examiner should offer an opinion as to 
whether it is at least as likely as not (at 
least a 50 percent probability) that the 
veteran has bipolar disorder as a result of 
her service or any incident therein.  A 
complete rationale must be given for any 
opinion expressed, and the foundation for 
all conclusions should be clearly set 
forth.  If the examiner is unable to give 
an opinion without resorting to 
speculation, the report should so state.  
The veteran is hereby advised that failure 
to report for a scheduled VA examination 
without good cause shown may have adverse 
effects on this claim.

5.  Thereafter, the RO should readjudicate 
the issue of service connection for bipolar 
disorder.  If the issue on appeal remains 
denied, a supplemental statement of the 
case should be provided to the veteran and 
her representative.  After the veteran and 
her representative have had an adequate 
opportunity to respond, the appeal should 
be returned to the Board for further 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


____________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


